Case 3:20-cv-00289-MHL-RCY Document6 Filed 07/01/20 Page 1 of 1 PagelD# 14

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
ANNETTE GOODE,
Plaintiff,
V. Civil Action No. 3:20CV289
UNKNOWN,

Defendant.

MEMORANDUM OPINION

By Memorandum Order entered on April 24, 2020, the Court conditionally docketed
Plaintiffs action. At that time, the Court directed Plaintiff to affirm her intention to pay the full
filing fee by signing and returning a consent to the collection of fees form. The Court warned
Plaintiff that a failure to comply with the above directive within thirty (30) days of the date of
entry thereof would result in summary dismissal of the action.

Plaintiff has not complied with the Court’s order to return a consent to collection of fees
form. As aresult, she does not qualify for in forma pauperis status. Furthermore, she has not
paid the statutory filing fee for the instant action. See 28 U.S.C. § 1914(a). Plaintiffs conduct
demonstrates a willful failure to prosecute. See Fed. R. Civ. P. 41(b). Accordingly, this action
will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion.

oe

M. Hannah Laue \
United States District Judge

Date: 1/1 {2520
Richmond, Virginia
